            Case 3:20-cv-00991-JCH Document 21 Filed 09/15/20 Page 1 of 6




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT

                                                                 :
JAKUB MADEJ                                                      :
                                                                 :        CIVIL ACTION NO.
                           PLAINTIFF                             :        3:20-cv-00991-JCH
                                                                 :
v.                                                               :
                                                                 :
YALE UNIVERSITY, YALE HEALTH                                     :
                                                                 :
                           DEFENDANTS                            :
                                                                 :        SEPTEMBER 15, 2020

     DEFENDANTS’ OBJECTION TO MOTION FOR EXPEDITED DISCOVERY AND
                      ENTRY OF PROTECTIVE ORDER

         The defendants hereby object to the plaintiff’s motion for expedited discovery and for the

entry of a protective order.

I.       Procedural Background

         The plaintiff’s claims in this action are based on the disclosure of his medical records to

defense counsel in Madej v. Yale University, et al, 3:20-cv-00133-JCH, after the plaintiff placed

his medical treatment at issue by moving for a temporary restraining order.1 On March 4, 2020,

the plaintiff filed a motion for ex parte temporary restraining order in Madej v. Yale University,

3:20-cv-00133, seeking an order enjoining Yale University from denying him a prescription for

medication. In that motion and the attached affidavit, the plaintiff made representations regarding

the medical treatment he received from Yale Health in order to convince the Court to order the

defendant to provide the plaintiff with a prescription. See, Madej v. Yale University, 3:20-cv-

00133, ECF No. 28. Since the plaintiff had placed his medical treatment at issue by filing the


1
 Attached hereto are two affidavits and a declaration reflecting the sequence of events that led to the disclosure of the
plaintiff’s medical records from Yale Health to defense counsel. Since there is currently no staff physically present
at Yale University’s Office of the General Counsel, Dr. Hoffman was unable to have his declaration notarized.
          Case 3:20-cv-00991-JCH Document 21 Filed 09/15/20 Page 2 of 6




motion for temporary restraining order, Patrick M. Noonan, Esq., as counsel for the defendants,

asked Caroline Hendel, Esq., an attorney in the Office of the General Counsel at Yale University,

to obtain a copy of the plaintiff’s medical records from Yale Health. Attorney Hendel contacted

Paul Hoffman, PhD, the Chief of Mental Health and Counseling at Yale Health, who thereafter

provided Attorney Noonan with the requested medical records. On March 5, 2020, Attorney

Noonan filed the Defendants’ Brief in Opposition to Plaintiff’s Application for Temporary

Restraining Order under seal. See, Madej v. Yale University, 3:20-cv-00133, ECF No. 32.

Attached to that brief was an affidavit from one of the Yale Health medical providers who treated

the plaintiff and the copy of the plaintiff’s medical records from Yale Health that Dr. Hoffman

provided to Attorney Noonan. See, Id. On March 5, 2020, Attorney Noonan asked Colleen

Noonan Davis, Esq., an associate employed at Attorney Noonan’s law firm, to e-mail the

Defendants’ Brief in Opposition to Plaintiff’s Application for Temporary Restraining Order, the

affidavit of the medical provider, and the plaintiff’s medical records to the Court and the plaintiff

prior to the telephonic hearing addressing the plaintiff’s motion for ex parte restraining order that

was scheduled to occur that afternoon. Attorney Davis sent the aforementioned documents to the

Court and the plaintiff as requested by Attorney Noonan.

       Contrary to the plaintiff’s representations, the plaintiff’s medical records from Yale Health

were not accessed or submitted to the Court “to intimidate Plaintiff into withdrawing his

allegations against the defendant in a co-pending case.” (ECF No. 19, p. 3.) Rather, they were

only accessed after the plaintiff placed his medical treatment at issue in his motion for temporary

restraining order and submitted to the Court for the narrow purpose of opposing the plaintiff’s

motion for a temporary restraining order.




                                                 2
            Case 3:20-cv-00991-JCH Document 21 Filed 09/15/20 Page 3 of 6




         The plaintiff now seeks an order permitting him to conduct expedited discovery to “identify

and join the individual defendants” and for a protective order “to preserve already scant evidence

from accidental or intentional disposition before discovery.” (ECF NO. 19, p. 1.) For the reasons

explained herein, both forms of relief should be denied.

II.      Argument2

         The plaintiff first argues that he requires expedited discovery to determine the identities of

the Doe defendants. Expedited discovery is not needed on this point because the defendants have

identified in this filing and the attached affidavits and declaration all of the individuals who either

requested or provided the plaintiff’s medical records from Yale Health in connection with the

defendants’ opposition to the plaintiff’s motion for temporary restraining order filed in Madej v.

Yale University, 3:20-cv-00133.3 The plaintiff also seeks to depose Attorney Colleen Davis “to

learn how Ms. Davis accessed his psychiatric information, as well as who and how requested,

accessed, and disclosed his records without his consent.” (ECF No. 19, p. 5.) Since this

information is detailed in the affidavits and declaration attached hereto, there is no need to

subpoena Attorney Davis for a deposition.4 Moreover, Attorney Davis was not involved in the

request for the plaintiff’s medical records from Yale Health; she only forwarded the records to the

Court and the plaintiff at Attorney Noonan’s direction. (Affidavit of Colleen Noonan Davis, Esq.,



2
 The defendants will not address all of the allegations from the complaint that are detailed in the “Factual Background”
section. Rather, the defendants will only address the statements that are relevant to the plaintiff’s motion for expedited
discovery and protective order.

3
 Significantly, without conducting expedited discovery, the plaintiff has already filed an Amended Complaint in this
action naming two of the individuals, Caroline Hendel, Esq. and Patrick M. Noonan, Esq., as additional defendants.
See, ECF No. 16.

4
  The subpoena attached to the plaintiff’s motion is not signed by the clerk of the court or an attorney, and therefore
is not valid. See, ECF No. 19-1, p. 5; FRCP 45(a)(3). For that reason, the defendants have not simultaneously filed
a motion to quash the subpoena. If the plaintiff issues a signed subpoena compelling Attorney Davis to appear at a
deposition, the defendants will file a motion to quash.


                                                            3
              Case 3:20-cv-00991-JCH Document 21 Filed 09/15/20 Page 4 of 6




¶¶ 8-10.) Therefore, a deposition of Attorney Davis will not lead to the discovery of the

information sought by the plaintiff. It should be noted that, while the plaintiff feigns ignorance of

Attorney Davis’ identity, the signature line in her e-mails to the plaintiff identifies her as an

attorney at Donahue, Durham & Noonan, P.C., the law firm representing the defendants in Madej

v. Yale University, 3:20-cv-00133. See, Exhibit A to Affidavit of Colleen Davis. Significantly,

the March 5, 2020 e-mail enclosing the plaintiff’s medical records was not the first contact

Attorney Davis had with the plaintiff. In fact, Attorney Davis and the plaintiff exchanged several

e-mails regarding Madej v. Yale University, 3:20-cv-00133, prior to Attorney Davis providing the

Court and the plaintiff with the plaintiff’s medical records.5 Moreover, Attorney Davis’ name has

been on numerous briefs filed on behalf of the defendants in Madej v. Yale University, 3:20-cv-

00133. The plaintiff is certainly aware that Attorney Davis is an attorney employed by Donahue,

Durham, & Noonan, P.C. and that she provided the medical records to the Court and the plaintiff

in that capacity.

           The plaintiff also argues that expedited discovery is necessary because “Yale has already

demonstrated an intent to stonewall” by filing a motion to dismiss. (ECF No. 19, p. 10.) The

defendants are entitled to move to dismiss the plaintiff’s complaint as provided in Rule 12(b)(6).

Filing a motion in accordance with the Rules of Civil Procedure cannot be considered a delay

tactic, especially when that motion was filed with 21 days of the defendant receiving the plaintiff’s

initial complaint via certified mail.6 The plaintiff has not made any valid argument suggesting that

discovery cannot be expected to proceed in the normal course, and thus has not made a showing

of good cause for conducting expedited discovery.


5
    If the Court requests it, the defendants can provide the Court with these e-mails.

6
    The defendants will not address the plaintiff’s comments on the viability of the defendants’ motion to dismiss.


                                                             4
          Case 3:20-cv-00991-JCH Document 21 Filed 09/15/20 Page 5 of 6




        The plaintiff also seeks the entry of a protective order “to prevent the Defendants from

destroying evidence of unauthorized access to student confidential psychiatric information before

Plaintiff can fully inspect Defendant’s conduct in discovery.” See, ECF No. 20, p. 1. Both defense

counsel and the defendants are aware of the duty not to destroy documents that may be relevant to

the plaintiff’s claims. Since the plaintiff has not presented any reason to believe that either defense

counsel or the defendants would breach that duty, the plaintiff’s request for a protective order

should be denied. Furthermore, even if a protective order were needed in this case, the proposed

order drafted by the plaintiff is overly broad and not tailored to the issues involved in this case,

i.e., the provision of the plaintiff’s medical records from Yale Health to defense counsel in

connection with claims brought by the plaintiff against Yale University. Rather, the plaintiff seeks

to subject “all forms of electronic information in their possession, custody or control,” “ magnetic

and optical media in the possession, custody or control of the Defendants, as well as all cloud-

based information or email accounts used by Defendants, and “any back-ups of any electronic

media in their possession, custody, or control” to the terms of the protective order. (ECF No. 20,

p. 2.) Such an expansive protective order is not necessary when the issues in this case are quite

narrow.

III.    Conclusion

        Since expedited discovery is not necessary for the plaintiff to identify potential defendants

in this action, the plaintiff should not be permitted to proceed with the discovery requests and

subpoena attached to his motion at this time. The motion for protective order also should be denied

because the plaintiff has made no showing that such an overly broad protective order is necessary

at this time.




                                                  5
          Case 3:20-cv-00991-JCH Document 21 Filed 09/15/20 Page 6 of 6




                                                 THE DEFENDANTS,

                                                 YALE UNIVERSITY AND YALE HEALTH


                                           By:                 /s/
                                                 PATRICK M. NOONAN – CT00189
                                                 COLLEEN NOONAN DAVIS – CT27773
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax: (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.com




                                        CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by e-mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or by
e-mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF System.


                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                   6
